COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LOWER VALLEY WATER DISTRICT,                    §
                                                                  No. 08-17-00261-CV
                 Appellant,                       §
                                                                     Appeal from the
  v.                                              §
                                                                   448th District Court
  DANNY SANDER CONSTRUCTION,                      §
  INC.,                                                         of El Paso County, Texas
                                                  §
                 Appellee.                                        (TC# 2017-DCV2643)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below, in accordance with this Court’s

opinion. We further order that Appellee recover from Appellant and its sureties, see TEX.R.APP.P.

43.5, on the judgment and all costs, for which let execution issue. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2019.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.